Citation Nr: 0822496	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  07-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right side flank 
condition.

2.  Entitlement to service connection for an eye disorder, to 
include bilateral poor vision, a pterygium, and cataracts.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran had active service from June 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).  

FINDINGS OF FACT

1.  A right flank disorder was not manifest until more than 
one year after service and there is no competent evidence 
that the veteran's current right flank disorder is related to 
service. 

2.  The veteran's defective vision is due to refractive 
error, which is not a disease or injury for which VA 
compensation benefits may be awarded.

3.  A pterygium of the left eye was noted on entrance into 
service and did not increase in severity during service.

4.  Cataracts were not present until many years after 
service, and are not related to any event during service.


CONCLUSIONS OF LAW

1.  A right flank disorder was not incurred in or aggravated 
by service, and a disease of this nature may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.9 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibility in obtaining 
evidence and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a July 2006 letter.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records and post service 
treatment records have been obtained, and he has declined a 
hearing.  Further, the Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  Though the veteran has requested a disability 
evaluation, the Board finds an examination is not required, 
as there is no reason to believe that the veteran's current 
disabilities may be related to service.  Though the veteran's 
May 2006 statement maintains there has been a continuity of 
symptoms since service, there is no need for a VA exam, as 
there is no credible evidence of a right side injury during 
service.  Essentially, the VA's duty to provide an 
examination has not been triggered.  See 38 C.F.R. 
§ 3.159(a).  Consequently, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim, and no further 
assistance to the veteran with respect to the development of 
evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic disease of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

An injury will be presumed to have been aggravated by service 
only if the evidence shows that the underlying disability 
underwent an increase in severity, the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
See Davis v. Principi, 276 F3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progression of the disease.  Furthermore, 
temporary or intermittent flare-ups of a pre-existing disease 
during service are not sufficient to be considered 
aggravation of the disease, unless the underlying condition, 
as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 
Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

As there has been no assertion of combat and the veteran's DD 
214 does not indicate any combat service, the provision of 
38 U.S.C.A. § 1154(b) are not applicable.  


Right Flank Injury

The veteran asserts that he was injured, while training for a 
tour in Vietnam, when he fell from a helicopter and injured 
his right flank.

The veteran's service treatment record does not support the 
veteran's contention that he suffered a right flank injury 
while in service.  The veteran's service treatment record 
does not indicate any treatment related to a fall from a 
helicopter.  In fact, an April 1962 examination indicates his 
spine and musculoskeletal structure were normal and no 
injuries were noted.  The Board is of the opinion that the 
contemporaneous service records, which weigh against the 
claim, have greater weight probative value than the 
contentions made many years later.  

The veteran submits a May 2006 X-ray report of his right 
shoulder to support his service connection claim for a right 
flank injury.  This actually suggests the veteran's right 
flank injury was not incurred in, or aggravated by, service.  
This note indicates the veteran's right shoulder has 
generalized osteopenia (a condition where bone formation is 
not enough to offset normal bone loss), rather than residuals 
of an injury.  Indeed, not only is there no indication that 
an injury produced this finding, but it also arose more than 
one year after separation and may not be presumed to be 
connected to service.  In fact, the lengthy period without 
post-service treatment weighs heavily against the claim.  
Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). As such, 
there is no evidence that this condition occurred in, or was 
aggravated by, service, and the claim must be denied.


Eye Disorder

The veteran asserts that his poor vision developed in 
service, so service connection should be granted.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. §§ 303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive errors of the eyes, including myopia, presbyopes, 
and astigmatism, even if visual acuity decreased in service.  
Id.  

VA has not given the veteran an eye exam, but such an exam is 
not required to evaluate the veteran's claim.  A June 1960 
medical exam, performed for purposes of induction, notes the 
veteran had pterygium in his left eye, but this did not 
disqualify him from service.  At this time the veteran's 
vision in both eyes was 20/20 uncorrected.  An April 1962 
medical exam, performed prior to the veteran's transfer to 
the Army Reserve, notes the veteran required corrective 
lenses to achieve 20/20 vision in both eyes.

To support his claim, the veteran has supplied a January 1989 
private medical surgical note related to eye surgery.  This 
treatment note only indicates the veteran had pterygium 
removed from his left eye, but fails to address the relevant 
factors to establish service connection for this disorder.  
There is no indication that this pterygium was made worse by 
the veteran's service, or that there was any further vision 
loss associated with the disorder.

An August 2001 VA treatment note observes the condition of 
the veteran's eyes and vision.  The doctor found the 
veteran's eyes to be absent of corneal lesions, with white 
sclerae.  Additionally, the veteran reported no vision 
changes, or eye pain.  The observations of this note were 
mirrored in September 2002 and June 2006 VA treatment notes.  

a May 2006 statement of Luis R. Santiago, M.D. indicates that 
the veteran had cataract surgery on his right eye in May 
2003.  This statement does indicate the veteran suffers from 
a current disability, but fails to link the disability to 
service, or suggest any pre-service condition was aggravated 
by service.  Dr. Santiago also does not comment on the extent 
such a disorder affects the veteran's vision.  

In the present case, there is no competent evidence any 
current disability is related to service.  The veteran's post 
service treatment records are void of any connection between 
a present disorder and the veteran's service.  The medical 
history of the veteran in April 1962, for the purpose of 
transferring from active service, reflects his corrected 
vision being 20/20 in both eyes.  Both the veteran's cataract 
and pterygium eye surgeries occurred many years after 
service, and no competent evidence is shown that links these 
surgeries to any in-service occurrence or preexisting 
condition that was aggravated by service.  Essentially, there 
is no superimposed disease or injury that would permit 
service connection for any of the veteran's current eye 
disorders, and such disorder did not arise within one year of 
service.  
	


ORDER

Service connection for right side flank condition is denied.

Service connection for an eye disorder, to include bilateral 
poor vision, a pterygium, and cataracts, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


